ORDER

PER CURIAM:
Jarvis Stevens appeals the denial of his Rule 24.035 motion for post-conviction relief after an evidentiary hearing. Stevens argues in various points on appeal that plea counsel was ineffective for three purported reasons: for misadvising him about the plea offer, for not advising him about the ranges of punishment for the crimes to which he was pleading guilty, and for mi-sadvising him about “pleading ‘open’/‘up’/ ‘with a lid’.” Stevens reframes his arguments that plea counsel was ineffective in two points claiming the plea court not advising him about the ranges of punishment and about “pleading ‘open’/'up’/with a lid’ ” rendered his guilty plea unknowing, involuntary, and unintelligent. Stevens also complains that the record does not contain a factual basis for his guilty plea to armed criminal action. Stevens’s final point on appeal claims that he was denied effective assistance of counsel when sentencing counsel misadvised him about the amount, of his sentence he would be required to serve before becoming eligible for parole. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).